DeBRULER, Justice,
dissenting.
The plea of guilty was given and accepted on July 23, 1982, after the effective date in December, 1981, of the rule announced in German v. State (1981), Ind., 428 N.E.2d 234, requiring strict compliance by the trial courts of the state with the provisions of the guilty plea statute then existing, which statutory provisions were declared required by due process of law in the case of Austin v. State (1984), Ind., 468 N.E.2d 1027. For the reasons stated in my dissent in White, I would reverse and remand and require that post-conviction relief be granted in the form of permission to withdraw the plea of guilty.
In this situation appellant entered his plea of guilty, thus waiving his right to trial in return for among other concessions, the recommendation of the State that he receive thirty (80) year sentences. Such sentences are greater than the minimum provided for these class A felonies, and furthermore appellant did in fact have a prior conviction. There is no documentation on this record that appellant knew the manner in which the existence or non-existence of prior convictions would operate if he went to trial, was convicted, and then sentenced. There is therefore no judicial assurance here as contemplated by the guilty plea statute that appellant made a truly informed decision when choosing to waive trial and plead guilty. I dissent.